



SEPARATION AGREEMENT AND GENERAL RELEASE
Jimmie Walker, Jr., of XXXXXXXXXXXXXX, Atlanta, GA 30342 (“Employee” or “you”),
and Agilysys NV, LLC, (“the Company” or “Agilysys”) a Delaware limited liability
company located at 1000 Windward Concourse, Suite 250, Alpharetta, Georgia
30005, in exchange for their mutual covenants and obligations set forth herein,
hereby agree as follows:


1.Employee’s Right to Review this Agreement and Consult a Lawyer. You have the
right to and are advised to review this Separation Agreement and General Release
(“Agreement”) and to consult a lawyer of your own choice before signing it. You
have twenty-one (21) calendar days from October 16, 2017 (“Tender Date”) to
consider this Agreement before signing it. Any change to this Agreement after
the Tender Date shall not restart or extend the consideration period. You can
sign this Agreement sooner than that, but if you do that, you are agreeing to
give up your right to think about this Agreement for a full twenty-one (21)
calendar days.
If you signed this Agreement, it is only because you read and understood all of
it, and because you have already consulted a lawyer if you wanted to. Employee
is entering into this Agreement voluntarily and without any coercion from anyone
and hereby certifies that: (a) Employee carefully read this Agreement; (b)
Employee fully understood it; (c) it is written in a manner that is
understandable to Employee; (d) Employee is entering into it freely, knowingly
and voluntarily; and (e) that no one pressured Employee into signing this
Agreement.


2.    Separation. As of October 16, 2017 (“Date of Separation”), Employee’s
employment with the Company shall cease.
3.    Severance Pay. The Company will pay Employee severance pay in the amount
of $200,000, payable pro rata on the Company’s regular paydays during the nine
(9) months beginning with the first Company first pay date that is within ten
(10) business days after you sign and return this Agreement, minus appropriate
withholdings under federal, state, city, or other applicable laws and
appropriate deductions (“Severance Pay”), which sum is payment in lieu of (and
not in addition to) any severance or other separation payment of any kind to
which you would otherwise be entitled. Employee further agrees and acknowledges
that the Severance Pay constitutes good, valuable and adequate consideration for
his/her covenants and obligations set forth herein, it being an amount over and
above any entitlements, payments or otherwise that Employee has or may have had
by reason of Employee’s separation from employment with the Company.
4.    Benefit Continuation. Benefits terminate for medical/dental/vision
coverage on your Date of Separation. Our records indicate you have Family
medical/dental/vision coverage and your coverage will terminate on the Date of
Separation.
If you timely and properly elect health continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
will reimbursement you for the monthly COBRA premium paid by you for yourself
and your dependents. Such reimbursement shall be paid to you no later than the
15th day of the month immediately following the month in which you timely remit
the premium payment. You shall be eligible to receive such reimbursement until
the earliest of: (A) the nine-month anniversary of the Date of Separation; (B)
the date you are no longer eligible to receive COBRA continuation coverage; and
(C) the date on which you become eligible to receive substantially similar
coverage from another employer or other source.
You will receive a letter from Discovery Benefits explaining your rights under
COBRA. You will have sixty (60) days from the date of the COBRA letter to
respond. If you elect coverage, it will be retroactive to the date benefits
terminate so no lapse in coverage will occur. You may continue COBRA coverage
for up to eighteen (18) months or longer as set forth by COBRA, provided that
any expense incurred after the date in which you are no longer entitled to
reimbursement as provided above shall be at your own expense.
You also understand that if your spouse, dependents or you elect to continue
health insurance coverage under COBRA or any comparable state law, that coverage
will continue for as long as your spouse, dependents or you, as applicable,
remain eligible for continuation coverage under the law, but only if your
spouse, dependents or you, as the case may be, makes the required premium
payments.
5.    Paid Time-Off (PTO). Any unused earned PTO time will be paid to you within
thirty (30) days after your Date of Separation, unless state law requires a
different payment date. Any PTO time taken prior to earning it will be deducted
from your lump sum Severance Pay, unless state law requires a different method
for Company to receive reimbursement of advanced PTO.
6.    Employee Assistance Program. Agilysys will continue to offer you and your
family members the ability to utilize our Employee Assistance Program through
the end of your Severance Pay. The EAP can help with a variety of issues
including: coping with change, marital/relationship problems, anger management,
alcohol/drug dependencies, anxiety or depression, and many others. Furthermore,
this service is confidential. The EAP toll-free number is 1-877-259-3785.
7.    Disability and Life Insurance. Your disability insurance benefits will end
on your Date of Separation. Your group term life insurance benefits will end on
the last day of the month following your Date of Separation. You are eligible to
convert your basic term life insurance and/or eligible to convert or port your
supplemental and/or dependent life insurance to a non-group policy within thirty
(30) days from your last day of coverage. Non-group rates are based on your age
at the time of conversion/portability. Contact your Human Resources
representative to convert/port your group life policy. Terms of such policies
are set forth by those policies.
8.    Profit Sharing/401(k) Plan. MassMutual Retirement Services will
automatically send you a letter explaining your options. You are entitled to
100% of your pre-tax and post-tax contributions and any rollover monies from a
previous employer. You are also eligible for your vested portion of the company
match and profit sharing.
If you have an outstanding loan balance from your 401(k) account on your Date of
Separation, you have the option to repay the outstanding principal. If you do
not repay the outstanding loan balance within sixty (60) days from your Date of
Separation, the loan will be defaulted and considered a partial cash
distribution. The unpaid loan balance will be reported as taxable income and may
be subject to a 10% penalty.
You may contact MassMutual Retirement Services anytime by using FLASH,
MassMutual’s automated phone information service at 1-800-74-FLASH (35274), or
The Journey, MassMutual’s interactive web site, at www.massmutual.com/retire.
Terms of such policies are set forth by those policies.
9.    Flexible Spending Accounts (FSA). If you are currently participating, your
eligibility under the plan ceases as of your Date of Separation. You may claim
eligible expenses through March 31st of the calendar year following the Date of
Separation (i.e., any claims for eligible expenses incurred during your
eligibility period in 2017 can be submitted until March 31, 2018). If you are a
participant in the medical FSA you will be offered COBRA, whereas you may
continue to fund your account on an after-tax basis through the remainder of the
calendar year. Terms of such policies are set forth by those policies.
10.    Expense Reports. You must submit all final expense reports within one (1)
month of your Date of Separation in order to be reimbursed.
11.    Return of Company Property.     Please be advised that none of your
Severance Pay will be paid until all Company property in your possession
(including your keys, identification badge, computer, etc.) is returned to the
Company. This applies to your Company-provided computer systems, and includes
(but is not limited to) all hardware, data, software, pass codes, and login
credentials; provided, that you may retain the laptop computer and iPad that was
assigned to you by the Company as of the Separation Date. The information
contained on the computer and iPad is the property of Company and must be
returned or permanently deleted. Note that removing any data and software, any
detected alteration of the system software, data, or other files, as well as
equipment or resources disruption or destruction, tampering, obstructing, or
attempting to modify the operation or performance of any piece of computer
hardware or software is unlawful and may subject you to legal action. In
addition to the return of all of the Company’s property, no copy of the
Company’s information may be retained by Employee in a digital or electronic
format, regardless of whether such information qualifies as “Confidential
Information” (as defined herein). To the extent that Employee has any such
Company information on his or her personal electronic devices (desktop computer,
laptop computer, cell phone, iPad, thumb drive, etc.), servers, or on any cloud
computing service, the information must be permanently deleted.
12.    Confidential Information. You agree that you shall not, directly or
indirectly, use any Confidential Information (as defined herein) on your own
behalf or on behalf of any individual or entity, or reveal, divulge, or disclose
any Confidential Information to any individual or entity outside of the Company.
This obligation shall remain in effect for as long as the information or
materials in question retain their status as Confidential Information. You
further agree that you shall fully cooperate with the Company in maintaining the
Confidential Information to the extent permitted by law. The parties acknowledge
and agree that this Agreement is not intended to, and does not, alter either the
Company’s rights or your obligations under any state or federal statutory or
common law regarding trade secrets and unfair trade practices. Anything herein
to the contrary notwithstanding, you shall not be restricted from disclosing
information that is required to be disclosed by law, court order or other valid
and appropriate legal process; provided, however, that in the event such
disclosure is required by law, Employee shall provide the Company with prompt
notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by you.
a.    “Confidential Information” means any and all data and information relating
to the Company, its activities, business, or clients that (i) was disclosed to
you or of which you became aware as a consequence of your employment with the
Company; (ii) has value to the Company; and (iii) is not generally known outside
of the Company. “Confidential Information” shall include, but is not limited to
the following types of information regarding, related to, or concerning the
Company: trade secrets (as defined by applicable law); financial plans and data;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; pricing information; sales information;
product development techniques or plans; customer and prospective customer
lists; customer files, data and financial information; details of customer and
prospective customer contracts; current and prospective customer requirements;
identifying and other information pertaining to business referral sources; past,
current and planned research and development; information regarding potential or
pending legal or litigation matters; computer aided systems, software,
strategies and programs; schematics; bills of materials; costs of materials;
software source codes; software binary codes; mechanical drawings;
written/verbal specifications; business acquisition plans; management
organization and related information (including, without limitation, data and
other information concerning the compensation and benefits paid to officers,
directors, employees and management); personnel and compensation policies; new
personnel acquisition plans; and other similar information. “Confidential
Information” also includes combinations of information or materials which
individually may be generally known outside of the Company, but for which the
nature, method, or procedure for combining such information or materials is not
generally known outside of the Company. In addition to data and information
relating to the Company, “Confidential Information” also includes any and all
data and information relating to or concerning a third party that otherwise
meets the definition set forth above, that was provided or made available to the
Company by such third party, and that the Company has a duty or obligation to
keep confidential. This definition shall not limit any definition of
“confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company.
b.    You acknowledge that all Confidential Information is the exclusive
property of the Company or its customers or suppliers, respectively. You
recognize and agree that any material violation of this Paragraph is likely to
result in immediate and irreparable harm to the Company for which money damages
are likely to be inadequate. Accordingly, you consent to injunctive and other
appropriate equitable relief upon the institution of proceedings by the Company
in order to protect the Company’s rights under this Paragraph. Such relief shall
be in addition to any other relief to which the Company may be entitled at law
or in equity.
Nothing in this Agreement, however, shall be construed to prohibit Employee from
making a good-faith report of any violation of the law to any governmental
authority or to participate in any governmental investigation or proceeding.
Notwithstanding anything to the contrary contained herein, no provision of this
Agreement shall be interpreted so as to impede Employee (or any other
individual) from reporting possible violations of federal law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures under the whistleblower
provisions of federal law or regulation. Employee does not need the prior
authorization of the Company to make any such reports or disclosures and
Employee shall not be required to notify the Company that such reports or
disclosures have been made. Similarly, nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law. The
parties also have the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. By way of reference, 18 U.S.C. §1833(b)
provides: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.” Nothing in this Agreement or any Company
policy is intended to conflict with this statutory protection, and no Company
director, officer, or member of management has the authority to impose any rule
to the contrary.
13.    Confidentiality of the Agreement. You hereby represent and warrant that
you have not and agree that you will not disclose the existence of the Agreement
or the terms or provisions of the Agreement, in whole or in part, to any other
person or entity except your spouse, attorney, accountant and/or tax or
financial consultant. You understand and agree that, before you disclose
information about this Agreement to any such person or entity identified in this
Paragraph, you must instruct that person or entity that he, she, or it must
maintain the strict confidentiality of such information, and you agree to be
liable for any breach by any such person. Anything herein to the contrary
notwithstanding, Employee shall not be restricted from disclosing information
regarding the Agreement that is required to be disclosed by law, court order or
other valid and appropriate legal process; provided, however, that in the event
such disclosure is required by law, Employee shall provide the Company with
prompt notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by Employee.
14.    Restrictive Covenants. In consideration for the Severance Pay, for a
period of nine (9) months after the Date of Separation, Employee agrees that,
within the Territory, Employee will not for any reason whatsoever, directly or
indirectly, on Employee’s behalf or for or on behalf of any other person, firm,
corporation, or entity:
a.
for any of the Competing Entities, undertake to perform duties and
responsibilities substantially similar to those Employee conducted, offered or
provided for the Company during the last twelve (12) months of Employee’s
employment with the Company;

b.
on behalf of any Competing Business, solicit or attempt to solicit any business
from any customer of the Company with whom Employee had Material Contact during
Employee's employment with the Company, for purposes of providing products or
services that are competitive with those offered by the Company.

“Business of the Company” means the business of developing, selling,
implementing, enhancing, customizing and/or supporting point of sale (POS),
property management (PMS), inventory and procurement, payment gateway and
related mobile and wireless solutions for the hospitality or gaming industries
and any other products, technologies and/or solutions that the Company develops
for sale or sells during the period of Employee’s employment with the Company.
“Competing Business” means any business organization of whatever form engaged,
either directly or indirectly, in any business or enterprise which is the same
as, or substantially the same as, the Business of the Company.
“Competing Entities” mean the entities described in the written notice from the
Company to you dated October 16, 2017.
“Material Contact” means the contact between Employee and each customer: (a)
with whom or which Employee dealt on behalf of the Company; (b) whose dealings
with the Company were coordinated or supervised by Employee; (c) about whom
Employee obtained confidential information in the ordinary course of business as
a result of Employee’s employment; or (d) who receives products or services
authorized by the Company, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Employee within two years prior to
the date of Employee’s termination.
“Territory” means the geographic regions for which, or in which, Employee had
executive, managerial, supervisory, sales, marketing, and/or other
responsibilities at the time of the termination of Employee’s employment with
the Company.
15.    Release. Employee does hereby, on Employee’s own behalf and on behalf of
Employee’s heirs, agents, successors, and representatives, forever release and
discharge Agilysys NV, LLC and all of its past, present and future parents,
subsidiaries, sister companies, affiliates, and related entities, and all of
their respective officers, directors, owners, managers, employees, shareholders,
agents, successors, assigns, attorneys, insurers, employee benefit plans,
employee benefit plan administrators, and other representatives, from all claims
of any kind that arose at any time before Employee signed this Agreement. By
signing this Agreement, Employee is agreeing to waive and give up forever
Employee’s ability to bring any type of claim against Agilysys, and all of the
other persons and entities who Employee is releasing, based on events that
happened before Employee signed of this Agreement. Employee understands and
agrees that this release includes all claims arising under any federal, state,
or local statutes and laws, including but not limited to the National Labor
Relations Act, as amended (29 U.S.C. § 141 et seq. and 29 U.S.C. §151 et seq.);
Title VII of the Civil Rights Act of 1964, and the Civil Rights Act of 1991 (42
U.S.C. § 2000e et seq.); Sections 1981 through 1988 of Title 42 of the United
States Code; the Employee Retirement Income Security Act of 1974, as amended (29
U.S.C. § 1001 et seq.); the Immigration Reform and Control Act of 1986 (8 U.S.C.
§ 1101 et seq.); the Americans with Disabilities Act of 1990 (42 U.S.C. § 12101
et seq.); the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act (29 U.S.C. § 621 et seq.); the Family and
Medical Leave Act (29 U.S.C. § 2601 et seq.); the Worker Adjustment and
Retraining Notification Act of 1988 (29 U.S.C. § 2101 et seq.); the
Sarbanes-Oxley Act (18 U.S.C. § 1514A et seq.); and any statutory or common law
claims for discrimination, workplace harassment, retaliation, or wrongful
termination; and any common law claims, including but not limited to any and all
possible contractual or tort claims, arising out of Employee’s employment at or
separation of employment with Agilysys. Other than as protected by law, Employee
agrees never to file, solicit, assist, cooperate in, participate in or encourage
any lawsuits against Agilysys (or any of the other persons and entities who
Employee is releasing) that are based upon any claim that Employee is releasing.
This release does not affect Employee’s entitlement to receive any vested
benefit that Employee may have under any Company employee benefit plan,
including pension and 401(k) plans, other than claims under the Agilysys, Inc.
Annual Incentive Plan, which are intended to and are hereby released hereunder.
This release also does not apply to any future claims or to any claims that, by
law, cannot be released. Nothing in this release prevents either Employee or the
Company from filing an action to enforce the provisions of this Agreement.
16.    Non-Recruitment and Non-Hire of Employees.  You agree that for 12 months
after the Date of Separation, you shall not, directly or indirectly, whether on
your own behalf or on behalf of another individual or entity, solicit or induce
or attempt to solicit or induce any employee of the Company to terminate his/her
employment relationship with the Company or to enter into employment with you or
any other individual or entity. You further agree that for 12 months after the
Date of Separation, you shall not, directly or indirectly, employ or retain,
have any other individual or entity employ or retain, or otherwise participate
in the employment or retention of any person employed or retained by the
Company.
17.    Affirmations.  Employee affirms that Employee is not a party to, and that
Employee has not filed or caused to be filed, any claim, complaint, charge or
action against Company in any forum or form. Employee further affirms that
Employee has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the Family and
Medical Leave Act and/or any other federal, state or local leave law. Employee
further affirms that Employee has not complained of and is not aware of any
fraudulent activity or any act(s) which would form the basis of a claim of
fraudulent or illegal activity by Company. Employee warrants and represents that
Employee has been advised to consult with an attorney before executing this
Agreement.
18.    Waiver of Unknown Claims. Employee hereby knowingly and voluntarily
waives all claims set forth in Paragraph 15, including unknown claims. It is the
intention of Employee, by executing this Agreement, that the same shall be
effective as a bar as to each and every claim, demand and cause of action
hereinabove specified and to the extent permitted by law, including unknown
claims, resulting from any act or omission by or on the part of the Company,
committed or omitted prior to the date Employee executes this Agreement. In
furtherance of this intention, Employee hereby expressly waives any and all
rights or benefits conferred by any federal, state or local statute regarding
release of unknown or unsuspected claims.
19.    Government Agency Proceedings. Nothing in this Agreement shall be
construed to prevent Employee from filing charges or complaints with government
agencies or impair the power of those agencies to accept or investigate any such
charges or complaints. In addition, nothing in this Agreement shall be construed
to prevent Employee from participating in proceedings before government agencies
or in investigations conducted by those agencies. However, Employee forever
waives any right that Employee might have otherwise had to recover any
individual remedy that a government agency might try to obtain on Employee’s
behalf (to the extent that this is permissible under law).
20.    Individual Proceedings Only. Employee agrees that any lawsuit or claim
relating to this Agreement or to Employee’s former employment with Agilysys (to
the extent not released under this Agreement) may only be brought in Employee’s
individual capacity, and not as part of any class, collective, or other
representative action. Employee waives his/her right to be a representative or
member of any purported class or collective action against Agilysys or against
any of the other persons or entities who Employee is releasing in this
Agreement.
21.    Receipt of Wages and Other Benefits. By signing this Agreement, Employee
acknowledges that Employee has been paid in full for all of the hours that
Employee has worked or any work Employee has provided for Agilysys, and has
received all wages (including overtime), wage statements, meal and rest breaks,
leaves of absence, expense reimbursements, and other rights and benefits to
which Employee may be entitled based on any hours Employee has worked for
Agilysys under any state, federal, or local law (including but not limited to
the federal Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., and the Uniformed Services
Employment and Reemployment Rights Act, 38 U.S.C. § 4301 et seq.).
22.    Employee has not Sold or Assigned any Claims. Employee represents and
warrants that he/she is the sole legal and equitable owner of all of the rights,
claims, and causes of action that Employee is releasing in this Agreement.
Employee has not assigned, sold, transferred, encumbered any of these rights,
claims, and causes of action to anyone else. Employee understands that Company
is relying on Employee’s representations in making its own decision to enter
into this Agreement.
23.    Revocation Period under the Age Discrimination in Employment Act. You
have the right to revoke your release of claims under the federal Age
Discrimination in Employment Act of 1967 (the “ADEA”), as amended by the Older
Workers Benefit Protection Act (29 U.S.C. § 621 et seq.). You understand that if
you want to exercise this right, you must do so no later than seven (7) calendar
days after you have signed this Agreement, and must prepare a written document
that says, in effect, “I revoke my release of claims under the ADEA,” and such
document must be received by Theresa Putnal, Senior Director, Human Resources at
1000 Windward Concourse, Suite 250, Alpharetta, GA 30005 no later than seven (7)
calendar days after the date you signed this Agreement. You understand that your
release of claims under the ADEA will not become effective and none of the
consideration described above will be paid to you until after the expiration of
the seven-day revocation period. You also understand that if you revoke your
release of claims under the ADEA, then you will not receive the Severance Pay
described herein. Once you sign this Agreement, you do not have the right to
revoke any other part of your release other than your release of claims under
the federal Age Discrimination in Employment Act. In the event that you revoke
your release of claims under the federal Age Discrimination in Employment Act of
1967 (the “ADEA”), you will receive $50.00 minus all applicable withholdings in
lieu of the payments set forth in Paragraph 3.
24.    No Admission of Wrongdoing. Employee understands that neither Company nor
Employee is admitting any wrongdoing by signing this Agreement, and that no one
should interpret this Agreement as an admission by either Company or Employee
that either of party did anything wrong or illegal.
25.    Agreement to Cooperate. If a federal, state, or local administrative
agency is required to approve this Agreement before it can be effective, you
agree to cooperate and perform any act necessary or requested to bring about
that approval. On reasonable notice and at reasonable times, Employee will
cooperate with Company and its counsel in connection with any investigation,
administrative or regulatory proceeding or litigation relating to any matter in
which Employee was involved or of which Employee has knowledge as a result of
Employee’s employment with Company.
26.    Entire Agreement. The text of this Agreement contains the entire
understanding and the entire contract between Company and Employee with respect
to employment, termination of employment, or employee benefits. There are no
other agreements, contracts, or promises between the parties relating to
employment, termination of employment, or employee benefits, other than those
set forth in this Agreement. This Agreement supersedes all prior agreements,
contracts, understandings, and promises between us relating to employment,
termination of employment, or employee benefits, whether express or implied.
This Agreement shall not be amended or modified in any manner except upon
written agreement by the parties. However, Employee and Company agree that
notwithstanding this Paragraph, any non-competition, non-disclosure,
confidentiality or other agreements that Employee has previously made with
Company or any of its past or present parent companies, subsidiaries, affiliates
and parent company affiliates and subsidiaries, will continue to be in full
force and effect.
27.    Severability. Except for Paragraph 15, Company and Employee intend for
all of the provisions of this Agreement to be severable. If any part of this
Agreement, other than Paragraph 15, is found to be unlawful or unenforceable,
Company and Employee want every other part of this Agreement to remain fully
valid and enforceable to the maximum extent permitted by law.
28.    Headings. Employee understands that the headings in this Agreement exist
only for the sake of convenience. The headings do not constitute part of
Employee’s Agreement with Company.
29.    Governing Law. This Agreement shall be governed and interpreted pursuant
to the laws of the State of Georgia.
30.    Attorneys Fees. In the event either of the parties initiates litigation
asserting a breach of any provision of this Agreement, the parties agree that
the prevailing party in such litigation shall be entitled to an award of her or
its reasonable attorney's fees and costs, in addition to any damages awarded by
the court.
31.    Notice. All notices and other communications required or permitted to be
given hereunder or by reason of this Agreement shall be in writing and shall be
deemed to have been properly given (i) when delivered in person to the party to
whom such notice is directed; (ii) three days after being deposited in the
United States mail, return receipt requested, postage prepaid, addressed, if to
the Company, to the address shown at the beginning of this Agreement or, if to
you, to your address indicated in the Company’s records, or such other address
as a party may designate by notice in accordance with this Section; or (iii)
upon receipt when delivered by courier or overnight delivery services to the
address specified in (ii) above.
32.    Forfeiture of Payments.  Employee acknowledges that if Employee breaches,
in any material respect, the terms or conditions contained in this Agreement,
the Company will no longer be required to make or continue any payments
described herein, to the extent permitted by applicable law. In addition, unless
prohibited by law, other than the payments made in the event Employee revokes
the ADEA waiver pursuant to Paragraph 23, Employee will return to Company all
payments made to Employee prior to exercising any of his or her legal rights
against Company.
IN WITNESS WHEREOF, Employee and the Company agree as set forth above:


UNDERSTOOD, AGREED TO, AND ACCEPTED BY EMPLOYEE:


__/s/Jimmie Walker, Jr.__________________________            12-11-17        
Employee Signature    Date    


AGREED TO AND ACCEPTED BY:
AGILYSYS NV, LLC




BY:     /s/ Kyle C. Badger            
        


TITLE: /s/ SVP, General Counsel        




DATE:     12-12-17            
























1

